DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: METHOD FOR PRODUCING POLYACRYLONITRILE FIBER.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 8-16 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Yu et al (U.S. Patent Application Publication 2012/0027944 A1).
             Regarding claim 1, Yu et al (see the entire document, in particular, paragraphs [0016], [0023] – [0028] and [0068]) teaches a process of making poly-acrylonitrile (PAN) fiber (see paragraph [0023] (process of making PAN fiber) of Yu et al), including the steps of (i) mixing PAN with an ionic liquid in which the PAN is soluble to produce a PAN composite melt in which the PAN is dissolved in the ionic liquid (see paragraph [0024] (mix PAN and ionic liquid) of Yu et al); (ii) melt-spinning the PAN composite melt to produce the PAN fiber (see paragraph [0025] (melt-spinning) of Yu et al); and (iii) washing the PAN fiber with a solvent in which the ionic liquid is soluble to substantially remove the ionic liquid from the PAN fiber (see paragraph [0026] (washing with water) of Yu et al).
             Regarding claims 2-6 and 8-13, see paragraphs [0027] (imidazole-based ionic liquid) and [0028] (anion is bromide) of Yu et al.
             Regarding claims 14 and 15, see paragraph [0026] (washing with water) of Yu et al.
             Regarding claim 16, see paragraph [0016] (the amount of ionic liquid is greater than the amount of PAN, depending on the desired amount of plasticization).
Claim(s) 17, 19-23, 25 and 26 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Yu et al (U.S. Patent Application Publication 2012/0027944 A1).
             Regarding claim 17, Yu et al (see the entire document, in particular, paragraphs [0016], [0023] – [0028] and [0068]) teaches a process of making a carbon fiber (see paragraph [0068] (carbonization process to obtain carbon fiber) of Yu et al), including the steps of (i) mixing PAN with an ionic liquid in which the PAN is soluble to produce a PAN composite melt in which the PAN is dissolved in the ionic liquid (see paragraph [0024] (mix PAN and ionic liquid) of Yu et al); (ii) melt-spinning the PAN composite melt to produce the PAN fiber (see paragraph [0025] (melt-spinning) of Yu et al); and (iii) washing the PAN fiber with a solvent in which the ionic liquid is soluble to substantially remove the ionic liquid from the PAN fiber (see paragraph [0026] (washing with water) of Yu et al); (iv) oxidatively stabilizing the PAN fiber produced in step (iii) (see paragraphs [0026] (thermosetting (i.e., oxidatively stabilizing)) and [0068] (thermosetting to obtain a pre-oxidized fiber) of Yu et al); and (v) carbonizing the PAN fiber produced in step (iv) to produce a carbon fiber (see paragraph [0068] (carbonization process to obtain carbon fiber) of Yu et al).
             Regarding claims 19-23, 25 and 26, see paragraphs [0027] (imidazole-based ionic liquid) and [0028] (anion is bromide) of Yu et al.
Claim(s) 1, 5, 6, 8-10, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al (article, “Structure and Properties of Partially Cyclized Polyacrylonitrile-Based Carbon Fiber-Precursor by Melt-Spun With Ionic Liquid as the Medium Of Processing”).
             Regarding claim 1, Liu et al (see the entire document, in particular, page 2723, first and second paragraphs) teaches a process of making poly-acrylonitrile (PAN) fiber (see page 2723, first paragraph of Liu et al), including the steps of (i) mixing PAN with an ionic liquid in which the PAN is soluble to produce a PAN composite melt in which the PAN is dissolved in the ionic liquid (see page 2723, second paragraph of Liu et al); (ii) melt-spinning the PAN composite melt to produce the PAN fiber (see page 2723, second paragraph of Liu et al); and (iii) washing the PAN fiber with a solvent in which the ionic liquid is soluble to substantially remove the ionic liquid from the PAN fiber (see page 2723, second paragraph of Liu et al). 
             Regarding claims 5, 6 and 8-10, see page 2723, second paragraph (the ionic liquid is [BMIM]Cl (i.e., 1-butyl-3-methylimidazolium chloride)) of Liu et al.
             Regarding claims 14 and 15, see page 2723, second paragraph (washing in water) of Liu et al.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (U.S. Patent Application Publication 2012/0027944 A1) as applied to claims 1-6 and 8-16 above, and further in view of Chen et al (CN 103924313 A).
              Regarding claim 7, Yu et al does not teach (1) that the ionic liquid contains at least one nitrile group. Chen et al (see the entire machine translation) teaches a process of making a polymer fiber, including the step of mixing a polymer and an ionic liquid, wherein the polymer is poly-acrylonitrile (or PAN) and the ionic liquid may be (among others) 1-butyl-3-methylimidazolium chloride or 1-nitrile-propyl-3-methylimidazolium tetrafluoroborate (i.e., an ionic liquid containing a nitrile group), and it would have been obvious to one of ordinary skill in the art to substitute 1-nitrile-propyl-3-methylimidazolium tetrafluoroborate for 1-butyl-3-methylimidazolium chloride in the process of Yu et al in view of Chen et al because Chen et al discloses the equivalence of 1-nitrile-propyl-3-methylimidazolium tetrafluoroborate and 1-butyl-3-methylimidazolium chloride and the substitution of one known material (i.e., 1-nitrile-propyl-3-methylimidazolium tetrafluoroborate, as taught by Chen et al) for another known material (i.e., 1-butyl-3-methylimidazolium chloride, as taught by Yu et al and Chen et al) would have yielded predictable results (e.g., the manufacture of a PAN fiber) to one of ordinary skill in the art.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (article, “Structure and Properties of Partially Cyclized Polyacrylonitrile-Based Carbon Fiber-Precursor by Melt-Spun With Ionic Liquid as the Medium Of Processing”) as applied to claims 1, 5, 6, 8-10, 14 and 15 above, and further in view of Chen et al (CN 103924313 A).
             Regarding claim 7, Liu et al does not teach (1) that the ionic liquid contains at least one nitrile group. Chen et al (see the entire machine translation) teaches a process of making a polymer fiber, including the step of mixing a polymer and an ionic liquid, wherein the polymer is poly-acrylonitrile (or PAN) and the ionic liquid may be (among others) 1-butyl-3-methylimidazolium chloride or 1-nitrile-propyl-3-methylimidazolium tetrafluoroborate (i.e., an ionic liquid containing a nitrile group), and it would have been obvious to one of ordinary skill in the art to substitute 1-nitrile-propyl-3-methylimidazolium tetrafluoroborate for 1-butyl-3-methylimidazolium chloride in the process of Yu et al in view of Chen et al because Chen et al discloses the equivalence of 1-nitrile-propyl-3-methylimidazolium tetrafluoroborate and 1-butyl-3-methylimidazolium chloride and the substitution of one known material (i.e., 1-nitrile-propyl-3-methylimidazolium tetrafluoroborate, as taught by Chen et al) for another known material (i.e., 1-butyl-3-methylimidazolium chloride, as taught by Liu et al and Chen et al) would have yielded predictable results (e.g., the manufacture of a PAN fiber) to one of ordinary skill in the art.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (U.S. Patent Application Publication 2012/0027944 A1) as applied to claims 17, 19-23, 25 and 26 above, and further in view of Tsotsis (U.S. Patent Application Publication 2010/0120969 A1).
              Regarding claim 18, Yu et al does not teach (1) the step of graphitization. Tsotsis (see the entire document, in particular, paragraphs [0012], [0040] and [0045]) teaches a processof making carbon fiber from melt-spinnable PAN (see paragraph [0012] of Tsotsis), including the step of graphitization (see paragraphs [0040] (PAN fibers are subjected to carbonization and graphitization) and [0045] (fibers (or tows) are graphitized) of Tsotsis), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to graphitize carbon fibers in the process of Yu et al in view of Tsotsis in order to manufacture fabrics or composite products (see paragraph [0045] of Tsotsis).
Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (U.S. Patent Application Publication 2012/0027944 A1) as applied to claims 17, 19-23, 25 and 26 above, and further in view of Chen et al (CN 103924313 A).
              Regarding claim 24, Yu et al does not teach (1) that the ionic liquid contains at least one nitrile group. Chen et al (see the entire machine translation) teaches a process of making a polymer fiber, including the step of mixing a polymer and an ionic liquid, wherein the polymer is poly-acrylonitrile (or PAN) and the ionic liquid may be (among others) 1-butyl-3-methylimidazolium chloride or 1-nitrile-propyl-3-methylimidazolium tetrafluoroborate (i.e., an ionic liquid containing a nitrile group), and it would have been obvious to one of ordinary skill in the art to substitute 1-nitrile-propyl-3-methylimidazolium tetrafluoroborate for 1-butyl-3-methylimidazolium chloride in the process of Yu et al in view of Chen et al because Chen et al discloses the equivalence of 1-nitrile-propyl-3-methylimidazolium tetrafluoroborate and 1-butyl-3-methylimidazolium chloride and the substitution of one known material (i.e., 1-nitrile-propyl-3-methylimidazolium tetrafluoroborate, as taught by Chen et al) for another known material (i.e., 1-butyl-3-methylimidazolium chloride, as taught by Yu et al and Chen et al) would have yielded predictable results (e.g., the manufacture of a PAN fiber) to one of ordinary skill in the art.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO B. TENTONI whose telephone number is (571)272-1209. The examiner can normally be reached 7:30-4:00 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEO B. TENTONI
Primary Examiner
Art Unit 1742



/LEO B TENTONI/Primary Examiner, Art Unit 1742